Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 19,
2006, by and between eMerge Interactive Inc., a Delaware corporation (the
“Company”), and The Biegert Family Irrevocable Trust, dated June 11, 1998 (the
“Purchaser”).

 

WHEREAS, subject to available exemptions from registration contained in the
Securities Act of 1933, as amended (the “Securities Act”), the Company desires
to issue and sell to the Purchaser, and the Purchaser, desires to purchase from
the Company, securities of the Company as more fully described in this
Agreement; and

 

WHEREAS, the Purchaser desires to exercise a warrant to purchase securities of
the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agrees
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Closing set forth in Section 2.2 have been satisfied
or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.008 par value per
share, and any securities into which such common stock may hereafter be
reclassified.



--------------------------------------------------------------------------------

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

 

“Disclosure Schedules” means the Disclosure Schedules delivered concurrently
herewith.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Per Share Purchase Price” equals $0.36.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Registration Statement” means the registration statement to be filed by the
Company pursuant to the Registration Rights Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Purchaser, in the
form of Exhibit A hereto.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).



--------------------------------------------------------------------------------

“Securities” means the Shares, the Warrant and the Warrant Shares.

 

“Securities Act” shall have the meaning ascribed to such term in the Preamble.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means the amount set forth below the Purchaser’s signature
block on the signature page hereto, in United States dollars and in immediately
available funds.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding its functions of reporting prices); provided,
that in the event that the Common Stock is not listed or quoted as set forth in
(i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

 

“Transaction Documents” means this Agreement, the Warrant and the Registration
Rights Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Warrant” means the Common Stock purchase warrant, in the form of Exhibit B,
issuable to the Purchaser at the Closing, which shall be exercisable no earlier
than six months after the Closing Date and have an exercise price equal to 110%
of the last reported closing price per share of Common Stock on the Trading Day
immediately preceding the Closing Date (as reported by Bloomberg L.P.) and be
exercisable for five years.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Closing. At the Closing, the Purchaser shall purchase from the Company and
the Company shall issue and sell to the Purchaser, (a) a number of Shares equal
to the Purchaser’s Subscription Amount divided by the Per Share Purchase Price
and (b) the Warrant. Upon satisfaction of the conditions set forth in
Section 2.2, the Closing shall occur at such location as the parties agree.



--------------------------------------------------------------------------------

2.2 Closing Conditions

 

(a) At the Closing the Company shall deliver or cause to be delivered to the
Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) promptly following the Closing Date, a certificate evidencing 8,000,000
shares of Common Stock (representing the number of Shares equal to the
Purchaser’s Subscription Amount divided by the Per Share Purchase Price)
registered in the name of the Purchaser;

 

(iii) the Warrant, registered in the name of the Purchaser, pursuant to which
the Purchaser shall have the right to purchase up to 5,000,000 shares of Common
Stock (representing the number of shares of Common Stock equal to 62.5% of the
Shares to be issued to the Purchaser at the Closing); and

 

(iv) the Registration Rights Agreement duly executed by the Company.

 

(b) At the Closing the Purchaser shall deliver or cause to be delivered to the
Company the following:

 

(i) this Agreement duly executed by the Purchaser;

 

(ii) the Purchaser’s Subscription Amount by wire transfer to an account as
specified in writing by the Company;

 

(iii) the Registration Rights Agreement duly executed by the Purchaser;

 

(iv) the Warrant, dated as of November 20, 2003 (the “2003 Warrant”), including
a Notice of Exercise executed by the Purchaser for a total of 802,568 Shares;
and

 

(v) a wire transfer by the Purchaser to an account as specified in writing by
the Company for an amount of $288,924.48 as consideration for the Shares
purchased pursuant to the Purchaser’s exercise of the 2003 Warrant.

 

(c) All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.

 

(d) The Nasdaq Stock Market shall have waived application of the 15 day prior
notice contained in NASD Marketplace Rule 4310(c)(17)(D) or such timeframe shall
have expired without objection.

 

2.3 Notwithstanding any provision of this Agreement or any of the other
Transaction Documents, under no circumstances shall the terms of this Agreement
or any of the other Transaction Documents require the Company to issue shares of
Common Stock or Common Stock Equivalents to the Purchaser to the extent that
either (i) such issuance would equal 20% or



--------------------------------------------------------------------------------

more of the Common Stock or 20% or more of the voting power outstanding before
such issuance or (ii) following such issuance, the Purchaser would, individually
or as part of a group (as defined in Section 13(d)(3) of the Securities Act),
directly or indirectly own 20% or more of the Common Stock or 20% or more of the
voting power outstanding, in either case without prior stockholder approval.
Upon the written request of the Purchaser, the Company agrees to seek
stockholder approval of any such issuance at the Company’s next regularly
scheduled annual meeting of stockholders.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchaser
concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to the Purchaser:

 

(a) Subsidiaries. The Company has no direct or indirect subsidiaries.

 

(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
certificate of incorporation or bylaws. The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate: (i) materially adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or result in or be
reasonably likely to have or result in a material adverse effect on the results
of operations, assets, business or condition (financial or otherwise) of the
Company, or (iii) materially adversely impair the Company’s ability to perform
fully on a timely basis its obligations under any of the Transaction Documents
(any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than Required Approvals. Each of the Transaction Documents has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies generally and general principles of equity.



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation or bylaws, or
(ii) subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other instrument to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result, in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject, or by which any property or asset of
the Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as does not, individually or in the aggregate, have or result in a
Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of the Registration Statement,
(ii) application(s) to each applicable Trading Market for the listing of the
Shares and Warrant Shares for trading thereon in the time and manner required
thereby, including the notice described in Section 2.2(d), and (iii) the filing
of Form D with the Commission and such filings as are required to be made under
applicable securities laws (where (i)-(iii) are collectively the “Required
Approvals”).

 

(f) Issuance of the Securities. The Shares and Warrant are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Warrant Shares, when issued in accordance with
the terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the Warrants.

 

(g) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Commission. The Company has
not issued any capital stock since such filing other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
outstanding Common Stock Equivalents. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials being



--------------------------------------------------------------------------------

collectively referred to herein as the “SEC Reports”). The Company has
identified and made available to the Purchaser a copy of all SEC Reports filed
within the 10 days preceding the date hereof. As of their respective dates, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments and the absence of footnotes.

 

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that has had or
that could result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option or similar plans.

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which: (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

 

(l) Compliance. The Company: (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both,



--------------------------------------------------------------------------------

would result in a default by the Company under), nor has the Company received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
except in each case as could not, individually or in the aggregate, have or
result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the SEC Reports, except where the failure to possess such permits
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n) Title to Assets. The Company has no real property. Any real property and
facilities held under lease by the Company are held under valid, subsisting and
enforceable leases of which the Company is in compliance, except where the
failure to be in compliance would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(o) Patents and Trademarks. The Company has rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). The Company has not received a written
notice that the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

 

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. To the
Company’s knowledge, such insurance contracts and policies are accurate and
complete. The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

 

(q) Transactions With Affiliates and Employees. Except as required to be set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer,



--------------------------------------------------------------------------------

director, trustee or partner, in each case in excess of $60,000 other than
(i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(r) Certain Fees. Except as set forth in this Agreement, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement, and the Company has not taken any action that would cause the
Purchaser to be liable for any such fees or commissions. The Company agrees that
the Purchaser shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of any Person for fees of the type
contemplated by this Section with the transactions contemplated by this
Agreement.

 

(s) Private Placement. Assuming the accuracy of the Purchaser representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby in accordance with the terms of the Transaction
Documents. The issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Trading Market.

 

(t) Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(u) Registration Rights. Except as set forth on the disclosure schedule to the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company that have not been satisfied.

 

(v) Tax Status. The Company has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
statue or local tax. None of the Company’s tax returns is presently being
audited by any taxing authority.

 

(w) Disclosure. All disclosure provided to the Purchaser regarding the Company,
its business and the transactions contemplated hereby, including the Schedules
to this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties



--------------------------------------------------------------------------------

and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

(x) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

 

(y) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

 

(z) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.

 

(aa) Form S-3 Eligibility. The Company is eligible to register the resale of its
Common Stock by the Purchaser under Form S-3 promulgated under the Securities
Act.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

 

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate action on
the part of the Purchaser. Each Transaction Document to which it is party has
been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance



--------------------------------------------------------------------------------

with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b) Investment Intent. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, has no present
intention of distributing any of such Securities and has no arrangement or
understanding with any other Persons regarding the distribution of such
Securities (this representation and warranty not limiting such Purchaser’s right
to sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws). The Purchaser
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. The Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

 

(d) Experience of such Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f) Residence. The office or offices of the Purchaser in which its investment
decision was made is located at the address or addresses of the Purchaser set
forth on the signature page hereto.

 

(g) Access to Information. The purchaser has had access to and has received all
of the information it has deemed necessary to make an informed investment
decision with respect to an acquisition of the Securities.



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions. The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company or to an Affiliate of the Purchaser, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of the Purchaser under
this Agreement and the Registration Rights Agreement.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing
Securities:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT.

 

(c) The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.

 

4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchaser or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.3 Use of Proceeds. Except as set forth on Schedule 4.3 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital



--------------------------------------------------------------------------------

purposes and not for the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), to redeem any Company equity or equity-equivalent
securities or to settle any outstanding litigation.

 

4.4 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement and
Warrant Shares pursuant to any exercise of the Warrants.

 

4.5 Listing of Common Stock. The Company hereby agrees to use commercially
reasonably efforts to maintain the listing of the Common Stock on the Trading
Market, and as soon as reasonably practicable following the Closing (but not
later than the earlier of the Effective Date and the first anniversary of the
Closing Date) to list all of the Shares and Warrant Shares on the Trading
Market.

 

4.6 Market Standoff. Purchaser agrees that, without the prior written consent of
the Board of Directors of the Company, Purchaser shall not acquire, whether
directly or indirectly or whether individually or as part of a group (as defined
in Section 13(d)(3) of the Securities Act), a number of shares of Common Stock
exceeding 1% of the Company’s shares of Common Stock outstanding during any
12-month period, except for the Warrant Shares.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.



--------------------------------------------------------------------------------

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement and the Registration Rights Agreement to any Person
to whom the Purchaser assigns or transfers any Securities.

 

5.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

 

5.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

5.9 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision into this Agreement.

 

5.10 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

eMERGE INTERACTIVE INC.

By:

 

/s/ DAVID C. WARREN

--------------------------------------------------------------------------------

Name:

 

David C. Warren

Title:

 

President and Chief Executive Officer

Address for Notice:

eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, Florida 32958

Attention: David C. Warren

Telephone: (772) 581-9741

Telecopy:   (772) 581-0204

With a copy to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attention: Gary Thompson

Telephone: (804) 788-8200

Facsimile:  (804) 788-8218

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]



--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Judith Ackland and Larry Cox, Co-Trustees of    Address for Notice: The Biegert
Family Irrevocable Trust,    Biegert Feeds dated June 11, 1998    115 S. 14th
Street      Geneva, NE 68361      Tel. (402) 759-4994      Fax (402) 759-4995

 

By:  

/s/ JUDITH ACKLAND

--------------------------------------------------------------------------------

Name:   Judith Ackland Title:   Trustee

 

Subscription Amount: $2,880,000

Shares: 8,000,000

Warrant Shares: 5,000,000



--------------------------------------------------------------------------------

Exhibit A

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
January     , 2006, by and between eMerge Interactive, Inc., a Delaware
corporation (the “Company”), and The Biegert Family Irrevocable Trust, dated
June 11, 1998 (the “Investor”).

 

RECITALS

 

1. The Company and the Investor are parties to that certain Securities Purchase
Agreement, dated effective as of the date hereof (the “Purchase Agreement”),
relating to the terms of closing an investment in the Company’s Class A common
stock, par value $0.008 per share (the “Common Stock”).

 

2. The obligations of the parties under the Purchase Agreement are conditioned,
among other things, upon the execution and delivery by the parties of this
Agreement.

 

3. The Company and the Investor desire to grant and to be granted the rights
created in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Definitions. In addition to the other terms defined in this Agreement, the
following terms shall have the following meanings:

 

(a) “Commission” means the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Securities Act.

 

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

(c) “Person” means an individual, a corporation, a partnership, a limited
liability company, a joint venture, a trust, an estate, an unincorporated
organization, a government and any agency or political subdivision thereof.

 

(d) “Registrable Securities” means (i) the Shares issued pursuant to the
Purchase Agreement, (ii) the Shares issuable upon exercise of the Warrant issued
pursuant to the Purchase Agreement; and (iii) any other securities of the
Company distributable on, with respect to, or in substitution of, such Shares,
except in either case for those that have been registered, sold or transferred
pursuant to an effective Registration Statement, or are available for sale or
transfer pursuant to Rule 144 under the Securities Act.



--------------------------------------------------------------------------------

(e) “Registration Expenses” means all expenses incurred in effecting the
registration provided for in Section 2, including without limitation all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, underwriting expenses (other than fees, commissions or
discounts) and Company expenses of complying with the securities or blue sky
laws of any jurisdictions (but excluding fees and disbursements of counsel and
other agents for the selling holders of Registrable Securities).

 

(f) “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

(g) All other terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

2. Demand Registration.

 

(a) On or prior to [October     , 2006] [nine (9) months following the date
hereof] (the “Filing Date”), the Company shall prepare and file with the
Commission the Registration Statement covering the resale of all of the
Registrable Securities (and including, for purposes of this number, any
securities which may be issuable upon any stock split, dividend or other
distribution or recapitalization provision in the Warrants or in connection with
any anti-dilution provisions in the Warrants) for an offering to be made on a
continuous basis pursuant to Rule 415. Subject to the terms of this Agreement,
the Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event prior to [January     ,
2007] [twelve (12) months following the date hereof] (the “Effectiveness Date”),
and shall use its reasonable best efforts to keep the Registration Statement
continuously effective under the Securities Act until the date which is two
years after the date that the Registration Statement is declared effective by
the Commission or such earlier date when all Registrable Securities covered by
the Registration Statement have been sold or may be sold without limitation due
to volume restrictions (the “Effectiveness Period”). The Investor may sell such
Registrable Securities in an offering pursuant to this Section 2 that is
underwritten (“Underwritten Offering”). In an Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the holders of a majority of the
Registrable Securities included in the offering, subject to approval of the
Company (which will not be unreasonably withheld).

 

(b) A Registration Statement filed pursuant to the request of the Investor may
include other securities of the Company with respect to which “piggy-back”
registration rights have been granted, and may include securities of the Company
being sold for the account of the Company; provided, however, that if the
Company shall request inclusion in any registration pursuant to this Section 2
of the securities being sold for its own account, or if other persons shall
request inclusion in any registration undertaken pursuant to this Section 2, the
Investor shall, on behalf of all entities requesting inclusion in such
registration, offer to include such securities in the offering; provided,
however, that the Investor may condition any such offer on its acceptance of
reasonable conditions (including, without limitation, if such offering is an
Underwritten Offering, that the Company or any other such requesting holders
agree in writing

 

2



--------------------------------------------------------------------------------

to enter into an underwriting agreement with usual and customary terms).
Notwithstanding any other provisions of this Section 2, if the representative of
the underwriters advises the Investor in writing that marketing factors require
a limitation on the number of shares to be underwritten, the number of shares to
be underwritten and included in the registration shall be allocated: (i) first,
to the Investor requiring registration, (ii) second, to the Company and
(iii) third, to the other holders requesting inclusion in the registration, pro
rata among the respective holders thereof on the basis of the number of shares
for which each such requesting holder has requested registration. If a Person
who has requested inclusion in such registration as provided above does not
agree to the terms of any such underwriting, such Person shall be excluded
therefrom by written notice from the Company, the underwriter or the Investor.
The securities so excluded shall also be withdrawn from registration.

 

(c) The Company shall immediately notify the Investor and such holders that were
included in the registration (collectively, the “Holders”) via facsimile of the
effectiveness of the Registration Statement on the same day that the Company
receives notification of the effectiveness from the Commission.

 

(d) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
hereof, the Company shall not be deemed to have satisfied this clause (i)), or
(ii) a Registration Statement is not declared effective by the Commission on or
prior to its required Effectiveness Date, or (iii) after its Effective Date,
without regard for the reason thereunder or efforts therefore, such Registration
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities which it is required to cover at any time prior to
the expiration of its Effectiveness Period, for an aggregate of 20 Trading Days
for all such events (any such failure or breach being referred to as an “Event,”
and for purposes of clauses (i), and (ii) or for purposes of clause (iii) the
date on which such 20 Trading Day period is exceeded, being referred to as and
“Event Date”), then, in addition to any other rights available to the Holders
under the Transaction Documents or under applicable law, (x) on each such Event
Date the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1.0% of the aggregate
Subscription Amount of such Holder pursuant to the Purchase Agreement; and
(y) on each monthly anniversary of each such Event Date thereof (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to 2.0% of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement. If
the Company fails to pay any liquidated damages pursuant to this Section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The parties agree that the Company will not be liable for
liquidated damages under this Section in respect of the Warrant Shares. The
liquidated damages pursuant to the terms hereof shall apply on a pro rata basis
for any portion of a month prior to the cure of an Event.

 

3



--------------------------------------------------------------------------------

(e) Except as provided in Section 2(a) with respect to withdrawn Registration
Statements, all Registration Expenses of the Investor incurred in connection
with the registration requested pursuant to this Section 2 will be borne by the
Company.

 

3. “Piggy-Back” Registrations.

 

(a) If the Company decides to register any of its Common Stock or securities
convertible into or exchangeable for Common Stock under the Securities Act on a
form which is suitable for an offering for cash of shares of the Company held by
third parties and which is not a registration solely to implement an employee
benefit plan, a Registration Statement on Form S-4 (or successor form) or a
transaction to which Rule 145 or any other similar rule of the Commission is
applicable, the Company will promptly give written notice to the Investor of its
intention to effect such a registration. Subject to Section 3(b) below, the
Company will use its reasonable efforts to effect the registration under the
Securities Act of all Registrable Securities that the Investor requests be
included in such registration by a written notice delivered to the Company
within 15 days after the notice given by the Company. The Investor agrees that
any securities it requests to be included in a Company registration pursuant to
this Section 3 will be included by the Company on the same form of Registration
Statement as has been selected by the Company for the securities the Company is
registering for sale for its own account.

 

(b) If the registration involves an Underwritten Offering, the Company will not
be required to register Registrable Securities in excess of the amount that the
principal underwriter reasonably and in good faith recommends may be included in
such offering (a “Cutback”), which recommendation, and supporting reasoning,
shall be delivered to the Investor. If such a Cutback occurs, the number of
shares that are entitled to be included in the registration and underwriting
shall be allocated in the following manner: (i) first, to the Company for any
securities it proposes to sell for its own account, (ii) second, to the
Investor, and (iii) third, to the other holders requesting inclusion in the
registration, pro rata among the respective holders thereof on the basis of the
number of shares for which each such requesting holder has requested
registration.

 

(c) If the Company elects to terminate any registration filed under this
Section 3, the Company will have no obligation to register the securities sought
to be included by the Investor in such registration. If the Company includes in
such registration any securities to be offered by it, all Registration Expenses
of the Investor will be borne by the Company.

 

4. Procedure for Registration. Whenever the Company is required under Section 2
to register Registrable Securities, it agrees to do the following:

 

(a) use its reasonable best efforts to keep such Registration Statement
continuously effective until the Investor may first sell any of the Registrable
Securities under Rule 144 (i.e., one year from the Closing Date, as defined in
the Purchase Agreement) in order to complete the proposed distribution; upon the
occurrence of any event that would cause the Registration Statement or the
prospectus contained therein to contain a material misstatement or omission,
file promptly an appropriate amendment to such Registration Statement correcting
any such misstatement or omission;

 

4



--------------------------------------------------------------------------------

(b) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and prepare and file with the Commission such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep the Registration Statement effective for the period set forth
in Section 4(a); cause the prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
prospectus;

 

(c) advise the underwriter(s), if any, and selling Investor promptly and, if
requested by such Persons, to confirm such advice in writing, (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective, (ii) of any request by
the Commission for amendments to the Registration Statement or amendments or
supplements to the prospectus or for additional information relating thereto,
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (iv) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or blue sky laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

 

(d) furnish to the selling Investor and each of the underwriter(s), if any,
before filing with the Commission, copies of the Registration Statement or any
prospectus included therein or any amendments or supplements to any such
Registration Statement or prospectus (including, if requested, all documents
incorporated by reference after the initial filing of such Registration
Statement), and the Company will consult with the selling Investor of
Registrable Securities covered by such Registration Statement or the
underwriter(s), if any, prior to the filing of such Registration Statement or
prospectus;

 

(e) if requested by the selling Investor or the underwriter(s), if any,
incorporate in the Registration Statement or prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as the
selling Investor and underwriter(s), if any, may reasonably request to have
included therein, with respect to the number of Registrable Securities being
sold to such underwriter(s), the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such

 

5



--------------------------------------------------------------------------------

offering and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

(f) furnish to the selling Investor and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

(g) deliver to the selling Investor and each of the underwriter(s), if any,
without charge, as many copies of the prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Company hereby consents to the use of the prospectus and any
amendment or supplement thereto by the selling Investor and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto;

 

(h) prior to any public offering of Registrable Securities, the Company shall
use its reasonable best efforts to register or qualify the Registrable
Securities under the securities or blue sky laws of such jurisdictions as the
selling Investor or underwriter(s), if any, may reasonably request and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required to register or qualify as a foreign corporation where it is not now so
qualified or to take any action that would subject it to the service of process
in suits or to taxation, other than as to matters and transactions relating to
the Registration Statement, in any jurisdiction where it is not now so subject;

 

(i) cooperate with the selling Investor and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
enable such Registrable Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request prior to
any sale of Registrable Securities made by such underwriter(s);

 

(j) if any fact or event contemplated by clause (c)(iv) above shall exist or
have occurred, promptly prepare a supplement or post-effective amendment to the
Registration Statement or related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Registrable Securities, the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading;

 

(k) cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc. (“NASD”) and in the performance of any
due diligence investigation by any underwriter (including any “qualified
independent underwriter”) that is required to be retained in accordance with the
rules and regulations of the NASD;

 

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as

 

6



--------------------------------------------------------------------------------

soon as practicable, a consolidated earnings statement meeting the requirements
of the Securities Act and Rule 158 thereunder (which need not be audited) for
the twelve-month period (i) commencing at the end of any fiscal quarter in which
Registrable Securities are sold to underwriters in a firm or best efforts
Underwritten Offering or (ii) if not sold to underwriters in such an offering,
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Registration Statement;

 

(m) enter into such customary agreements (including an underwriting agreement in
form acceptable to the Company) with any underwriter in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(n) make available for inspection by any Holder included in such Registration
Statement, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such seller or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement; provided
that records which the Company determines, in good faith, to be confidential and
which it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the Registration Statement or (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction; provided, further, each Holder agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential.

 

5. Limitation on Registration; Lock-Up Agreement; Suspension of Sales.

 

(a) The Company is not required to file more than one Registration Statement
under Section 2(a).

 

(b) Each Holder agrees not to effect or request any public sale or distribution
of securities which are the same as or which are similar in nature as the
securities of the Company being registered, during the 14 days prior to and
during the 90-day period beginning on, the effective date of a Registration
Statement filed by the Company (except as part of such registration).

 

(c) The Company agrees not to effect or initiate a Registration Statement for
any public sale or distribution of any securities similar to those being
registered, or any securities convertible into or exchangeable or exercisable
for such securities, during the 14 days prior to, and during the 90-day period
beginning on, the effective date of any Registration Statement in which the
Holders are participating (except as part of such registration).

 

(d) Each Holder agrees that, upon receipt of notice from the Company of the
occurrence of any event of the kind described in Section 4(c)(ii-iv), such
Holder will forthwith

 

7



--------------------------------------------------------------------------------

discontinue disposition of such Registrable Securities following the effective
date of a Registration Statement covering such Registrable Securities until such
Holder’s receipt of copies of the prospectus supplement and/or post-effective
amendment contemplated by Section 4(j), or until it is advised in writing by the
Company that the use of the applicable prospectus may be resumed and, in either
case, has received copies of any additional or supplemental filings that are
incorporate or deemed to be incorporated by reference in such prospectus or
Registration Statement.

 

6. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Investor and each
Person, if any, who controls the Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages, liabilities and expenses arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus (or any amendment or
supplement thereto), or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or expenses arise out of or are based upon
any untrue statement or omission or alleged untrue statement or omission which
has been made therein or omitted therefrom in reliance upon and in conformity
with the information relating to the Investor furnished in writing to the
Company by the Investor expressly for use in connection therewith. The foregoing
indemnity agreement shall be in addition to any liability which the Company may
otherwise have.

 

(b) If any action, suit or proceeding shall be brought against the Investor or
any Person controlling the Investor in respect of which indemnity may be sought
against the Company, the Investor or such controlling Person shall promptly
notify the parties against whom indemnification is being sought (collectively
the “Indemnifying Parties” and each an “Indemnifying Party”), and such
Indemnifying Parties shall assume the defense thereof, including the employment
of counsel and payment of all fees and expenses; provided, however, that failure
to so notify an Indemnifying Party shall not relieve such Indemnifying Party
from any liability unless and to the extent it is prejudiced as a result of such
failure. The Investor or any such controlling Person shall have the right to
employ separate counsel in any such action, suit or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor or such controlling Person unless
(i) the Indemnifying Parties have agreed in writing to pay such fees and
expenses, (ii) the Indemnifying Parties have failed to assume the defense and
employ counsel, or (iii) the named parties to any such action, suit or
proceeding (including any impleaded parties) include both the Investor or such
controlling Person and the Indemnifying Parties and the Investor or such
controlling Person shall have been advised in writing by its counsel that
representation of such indemnified party and any Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct (whether or not such representation by the same counsel has been
proposed) due to actual or potential differing interests between them (in which
case the Indemnifying Party shall not have the right to assume the defense of
such action, suit or proceeding on behalf of the Investor or such controlling
Person). It is understood, however, that the Indemnifying Parties shall, in
connection with any one such action, suit or proceeding or separate but
substantially similar or related actions, suits or proceedings in the same
jurisdiction

 

8



--------------------------------------------------------------------------------

arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys (in addition
to any local counsel) at any time for the Investor and controlling Persons not
having actual or potential differing interests with the Investor or among
themselves, which firm shall be designated in writing by the Investor, and that
all such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Parties shall not be liable for any settlement of any such action,
suit or proceeding effected without their written consent, but if settled with
such written consent, or if there be a final judgment for the plaintiff in any
such action, suit or proceeding, the Indemnifying Parties agree to indemnify and
hold harmless the Investor, to the extent provided in paragraph (a) hereof, and
any such controlling Person from and against any loss, claim, damage, liability
or expense by reason of such settlement or judgment.

 

(c) The Investor agrees to indemnify and hold harmless the Company, and its
directors and officers, and any Person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity from the Company to the Investor set forth in
paragraph (a) hereof, but only with respect to information relating to the
Investor furnished in writing by or on behalf of the Investor expressly for use
in the Registration Statement or prospectus; provided, however, that the
Investor shall not be liable for any claims hereunder in an amount in excess of
the net proceeds received by the Investor from the sale of the Registrable
Securities pursuant to the Registration Statement. If any action, suit or
proceeding shall be brought against the Company, any of its directors or
officers, or any such controlling Person based on the Registration Statement or
prospectus, and in respect of which indemnity may be sought against the Investor
pursuant to this paragraph (c), the Investor shall have the rights and duties
given to the Company by paragraph (b) above (except that if the Company shall
have assumed the defense thereof the Investor shall not be required to do so,
but may employ separate counsel therein and participate in the defense thereof,
but the fees and expenses of such counsel shall be at the Investor’s expense),
and the Company, its directors and officers, and any such controlling Person
shall have the rights and duties given to the Investor by paragraph (b) above.

 

(d) If the indemnification provided for in this Section 6 is unavailable (except
if inapplicable according to its terms) to an indemnified party under paragraphs
(a) or (c) hereof in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then an Indemnifying Party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Investor, on
the other hand, from its sale of Registrable Securities (it being expressly
understood and agreed that the relative benefits received by the Company from
the sale of the Registrable Securities shall be equal to the amount of net
proceeds received by the Company from the sale of the Registrable Securities to
the Investor), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Investor, on the other hand, in
connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and the Investor, on the other hand, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement

 

9



--------------------------------------------------------------------------------

of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by the
Investor, on the other hand, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e) The Company and the Investor agree that it would not be just and equitable
if contribution pursuant to this Section 6 were determined by a pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
any claim or defending any such action, suit or proceeding. Notwithstanding the
provisions of this Section 6, the Investor shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by it in
connection with the sale of the Registrable Securities exceeds the amount of any
damages which the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

(f) The indemnity and contribution agreements contained in this Section 6 and
the representations and warranties of the Company set forth in this Agreement
shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Investor or any Person controlling the
Investor, the Company, its directors or officers or any Person controlling the
Company. A successor to the Investor or any Person controlling the Investor, or
to the Company, its directors or officers or any Person controlling the Company
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Section 6.

 

(g) No Indemnifying Party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened action,
suit or proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

 

7. Rule 144 Requirements. The Company is subject to the reporting requirements
of the Exchange Act and the Company will use its reasonable best efforts to file
with the Commission such information as the Commission may require and will use
its reasonable best efforts to make available Rule 144 under the Securities Act
(or any successor exemptive rule).

 

8. Obligations of the Investor and Others in a Registration. The Investor agrees
to timely furnish such information regarding such Person and the securities
sought to be registered and to take such other action as the Company may
reasonably request in connection with the registration, qualification or
compliance. The Company may exclude from any Registration Statement the Investor
if it fails to timely comply with the provisions of the

 

10



--------------------------------------------------------------------------------

preceding sentence. If the registration involves an underwriter, the Investor
agrees, upon the request of such underwriter, not to sell any unregistered
securities of the Company for a period of ninety (90) days following the
effective date of the Registration Statement for such offering and to enter into
an underwriting agreement with such underwriters containing usual and customary
terms and provisions. The Investor agrees not to affect the sale of securities
under any Registration Statement until it has received a prospectus, as needed,
and notice of the effectiveness of the Registration Statement of which the
prospectus forms a part.

 

9. Preparation; Reasonable Investigation. In connection with the preparation and
filing of each Registration Statement under the Securities Act pursuant to this
Agreement, the Company will give the Holders, their underwriters, if any, and
one counsel or firm of counsel and one accountant or firm of accountants
representing all the Holders, the opportunity to participate in the preparation
of such Registration Statement, each prospectus included therein or filed with
the Commission, and each amendment thereof or supplement thereto.

 

10. Rule 144A. The Company agrees that, upon the request of any Holder or any
prospective purchaser of Registrable Securities designated by a Holder, the
Company shall promptly provide (but in any case within 15 days of a request) to
such Holder or potential purchaser, the following information:

 

(a) a brief statement of the nature of the business of the Company and any
subsidiaries and the products and services they offer;

 

(b) the most recent consolidated balance sheets and profit and losses and
retained earnings statements, and similar financial statements of the Company
for the two (2) most recent fiscal years (such financial information shall be
audited, to the extent reasonably available); and

 

(c) such other information about the Company, any subsidiaries, and their
business, financial condition and results of operations as the requesting Holder
or purchaser of such Registrable Securities shall request in order to comply
with Rule 144A, as amended, and in connection therewith the anti-fraud
provisions of the federal and state securities laws.

 

The Company hereby represents and warrants to any such requesting Holder and any
prospective purchaser of Registrable Securities from such Holder that the
information provided by the Company pursuant to this Section 10 will, as of
their dates, not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

11. Consent to be Bound. Each subsequent Holder must consent in writing to be
bound by the terms and conditions of this Agreement in order to acquire the
rights granted pursuant to this Agreement.

 

12. Assignability of Registration Rights. Subject to Section 11 hereof and
Section 4.1 of the Purchase Agreement, the registration rights set forth in this
Agreement are assignable to each assignee as to each share of Registrable
Securities conveyed in accordance herewith who agrees in writing to be bound by
the terms and conditions of this Agreement.

 

11



--------------------------------------------------------------------------------

13. Amendment, Termination and Waiver. Except as otherwise provided herein, no
amendment, modification, termination or cancellation of this Agreement shall be
effective unless made in a writing signed by the Company and the Investor.

 

14. Specific Performance. The Company and the Investor agree that the rights
created by this Agreement are unique, and that the loss of any such right is not
susceptible to monetary quantification. Consequently, the parties agree that an
action for specific performance (including for temporary and/or permanent
injunctive relief) of the obligations created by this Agreement is a proper
remedy for the breach of the provisions of this Agreement, without the necessity
of proving actual damages. If the parties hereto are forced to institute legal
proceedings to enforce their rights in accordance with the provisions of this
Agreement, the prevailing party shall be entitled to recover its reasonable
expenses, including attorneys’ fees, in connection with any such action.

 

15. Miscellaneous.

 

(a) Except as otherwise specifically provided herein, all notices, requests,
demands and other communications provided for hereunder shall be in writing and
shall be deemed effectively given (i) upon receipt when personally delivered,
(ii) one (1) day after being sent by overnight delivery or telecopy providing
confirmation or receipt of delivery, or (iii) three (3) days after being sent by
certified or registered mail, postage and charges prepaid, return receipt
requested, to the applicable party at the addresses indicated below:

 

If to the Company:

 

eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, Florida 32958

Attention: David C. Warren

 

Telephone: (772) 581-9741

Telecopy:   (772) 581-0204

 

With a copy to:

 

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attention: Gary Thompson

Telephone: (804) 788-8200

Telecopy:   (804) 788-8218

 

12



--------------------------------------------------------------------------------

If to the Investor:

 

Judith Ackland and Larry Cox, Co-Trustees of

The Biegert Family Irrevocable Trust

Biegert Feeds

115 So. 14th Street

Geneva, NE 68361

Attention:   Jeff Biegert

Telephone: (402) 759-4994

Telecopy:   (402) 759-4995

 

With a copy to:

 

or, as to each of the foregoing, at such other address as shall be designated by
such Person in a written notice to the other parties complying as to delivery
with the terms of this paragraph (a).

 

(b) This Agreement and the legal relations between the parties arising hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of law thereof.

 

(c) This Agreement and the Purchase Agreement, and all other agreements executed
in connection herewith and therewith, constitute the full and entire
understanding and agreement between the parties regarding the matters set forth
herein and therein. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon the
successors, assigns, heirs, executors and administrators of the parties.

 

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(e) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.

 

[Remainder of page left blank intentionally; signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.

 

THE COMPANY: eMerge Interactive, Inc. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

THE INVESTOR: Judith Ackland and Larry Cox, Co-Trustees of The Biegert Family
Irrevocable Trust By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[Signature page for Registration Rights Agreement]

 

14



--------------------------------------------------------------------------------

Exhibit B

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

ISSUE DATE: January     , 2006

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase 5,000,000 Shares of Common Stock of

 

eMerge Interactive, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, The Biegert Family Irrevocable Trust, dated June 11, 1998 (the
“Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after July
    , 2006 (the “Initial Exercise Date”) and on or prior to the close of
business on July     , 2011 (the “Termination Date”) but not thereafter, to
subscribe for and purchase from eMerge Interactive Inc., a corporation
incorporated in Delaware (the “Company”), up to 5,000,000 shares (the “Warrant
Shares”) of Common Stock, par value $0.008 per share, of the Company (the
“Common Stock”). The purchase price of one share of Common Stock (the “Exercise
Price”) under this Warrant shall be [$            ] [110% of the Closing Price
of the Common Stock of the Company as of the Trading Day immediately preceding
the date of issuance], subject to adjustment hereunder. The Exercise Price and
the number of Warrant Shares for which the Warrant is exercisable shall be
subject to adjustment as provided herein. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Securities Purchase Agreement (the “Purchase Agreement”), dated as of [January
    , 2006], between the Company and Holder.

 

1. Authorization of Warrant Shares. The Company represents and warrants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue).



--------------------------------------------------------------------------------

2. Exercise of Warrant.

 

(a) Except as otherwise provided herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by the surrender of
this Warrant and the Notice of Exercise Form annexed hereto duly executed, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company) and upon payment of the
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank, the Holder shall be entitled to receive a
certificate for the number of Warrant Shares so purchased. Certificates for
shares purchased hereunder shall be delivered to the Holder promptly thereafter.
This Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and Holder or any other person
so designated to be named therein shall be deemed to have become a holder of
record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to Section 4 prior to the issuance of
such shares, have been paid. If the Company fails to deliver to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise by the tenth Trading Day after the date of exercise, and if after such
tenth Trading Day the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

(b) If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.



--------------------------------------------------------------------------------

3. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, and, in
lieu thereof, such fraction shall be rounded down to the nearest whole share.

 

4. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

5. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

 

6. Transfer, Division and Combination.

 

(a) Subject to compliance with any applicable securities laws and the conditions
set forth herein and to the provisions of Section 4.1 of the Purchase Agreement,
this Warrant and all rights hereunder are transferable, in whole or in part,
upon surrender of this Warrant at the principal office of the Company, together
with a written assignment of this Warrant substantially in the form attached
hereto duly executed by the Holder or its agent or attorney and funds sufficient
to pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.

 

(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 6(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

 

(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 6.

 

(d) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

 

(e) If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an



--------------------------------------------------------------------------------

effective registration statement under the Securities Act and under applicable
state securities or blue sky laws, the Company may require, as a condition of
allowing such transfer (i) that the Holder or transferee of this Warrant, as the
case may be, furnish to the Company a written opinion of counsel (which opinion
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable state securities or
blue sky laws, (ii) that the holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company and
(iii) that the transferee be an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) promulgated under the Securities
Act or a qualified institutional buyer as defined in Rule 144A(a) under the
Securities Act.

 

7. No Rights as Shareholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

 

8. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

9. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

10. Adjustments of Exercise Price and Number of Warrant Shares.

 

(a) Stock Splits, etc. The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following. In case the
Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares, (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, or (iv) issue any shares of its
capital stock in a reclassification of the Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company which it
would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price



--------------------------------------------------------------------------------

per Warrant Share or other security obtained by multiplying the Exercise Price
in effect immediately prior to such adjustment by the number of Warrant Shares
purchasable pursuant hereto immediately prior to such adjustment and dividing by
the number of Warrant Shares or other securities of the Company resulting from
such adjustment. An adjustment made pursuant to this paragraph shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.

 

(b) Anti–Dilution Provisions. During the Exercise Period, the Exercise Price for
which this Warrant is then exercisable shall be subject to adjustment from time
to time as provided in this Section 10(b). In the event that any adjustment of
the Exercise Price as required herein results in a fraction of a cent, such
Exercise Price shall be rounded down to the nearest cent.

 

(i) Adjustment of Exercise Price. If and whenever the Company issues or sells,
or in accordance with Section 10(b) hereof is deemed to have issued or sold, any
shares of Common Stock for an effective consideration per share of less than the
then Exercise Price or for no consideration (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”), then, the
Exercise Price shall be reduced to a price equal to the Base Share Price (the
“Adjusted Exercise Price”). Such adjustment shall be made whenever such shares
of Common Stock or Common Stock Equivalents are issued.

 

(ii) Effect on Exercise Price of Certain Events. For purposes of determining the
Adjusted Exercise Price under Section 10(b) hereof, the following will be
applicable:

 

(A) Issuance of Rights or Options. If the Company in any manner issues or grants
any warrants, rights or options, whether or not immediately exercisable, to
subscribe for or to purchase Common Stock or Common Stock Equivalents (such
warrants, rights and options to purchase Common Stock or Common Stock
Equivalents are hereinafter referred to as “Options”) and the effective price
per share for which Common Stock is issuable upon the exercise of such Options
is less than the Exercise Price (“Below Base Price Options”), then the maximum
total number of shares of Common Stock issuable upon the exercise of all such
Below Base Price Options (assuming full exercise, conversion or exchange of
Common Stock Equivalents, if applicable) will, as of the date of the issuance or
grant of such Below Base Price Options, be deemed to be outstanding and to have
been issued and sold by the Company for such price per share and the maximum
consideration payable to the Company upon such exercise (assuming full exercise,
conversion or exchange of Common Stock Equivalents, if applicable) will be
deemed to have been received by the Company. For purposes of the preceding
sentence, the “effective price per share for which Common Stock is issuable upon
the exercise of such Below Base Price Options” is determined by dividing (i) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or granting of all such Below Base Price Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of all such Below Base Price Options, plus, in the case of
Common Stock Equivalents issuable upon the exercise of such Below Base Price
Options, the minimum aggregate amount of additional consideration payable upon
the exercise, conversion or exchange thereof at the time such Common Stock
Equivalents first become exercisable, convertible or exchangeable, by (ii) the
maximum total number of shares of



--------------------------------------------------------------------------------

Common Stock issuable upon the exercise of all such Below Base Price Options
(assuming full conversion of Common Stock Equivalents, if applicable). No
further adjustment to the Exercise Price will be made upon the actual issuance
of such Common Stock upon the exercise of such Below Base Price Options or upon
the exercise, conversion or exchange of Common Stock Equivalents issuable upon
exercise of such Below Base Price Options.

 

(B) Issuance of Common Stock Equivalents. If the Company in any manner issues or
sells any Common Stock Equivalents, whether or not immediately convertible
(other than where the same are issuable upon the exercise of Options) and the
effective price per share for which Common Stock is issuable upon such exercise,
conversion or exchange is less than the Exercise Price, then the maximum total
number of shares of Common Stock issuable upon the exercise, conversion or
exchange of all such Common Stock Equivalents will, as of the date of the
issuance of such Common Stock Equivalents, be deemed to be outstanding and to
have been issued and sold by the Company for such price per share and the
maximum consideration payable to the Company upon such exercise (assuming full
exercise, conversion or exchange of Common Stock Equivalents, if applicable)
will be deemed to have been received by the Company. For the purposes of the
preceding sentence, the “effective price per share for which Common Stock is
issuable upon such exercise, conversion or exchange” is determined by dividing
(i) the total amount, if any, received or receivable by the Company as
consideration for the issuance or sale of all such Common Stock Equivalents,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Company upon the exercise, conversion or exchange thereof at the time
such Common Stock Equivalents first become exercisable, convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise, conversion or exchange of all such Common Stock
Equivalents. No further adjustment to the Exercise Price will be made upon the
actual issuance of such Common Stock upon exercise, conversion or exchange of
such Common Stock Equivalents.

 

(C) Change in Option Price or Conversion Rate. If there is a change at any time
in (i) the amount of additional consideration payable to the Company upon the
exercise of any Options; (ii) the amount of additional consideration, if any,
payable to the Company upon the exercise, conversion or exchange of any Common
Stock Equivalents; or (iii) the rate at which any Common Stock Equivalents are
convertible into or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution), the
Exercise Price in effect at the time of such change will be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Common Stock Equivalents still outstanding provided for such changed additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(D) Calculation of Consideration Received. If any Common Stock, Options or
Common Stock Equivalents are issued, granted or sold for cash, the consideration
received therefor for purposes of this Warrant will be the amount received by
the Company therefor, before deduction of reasonable commissions, underwriting
discounts or allowances or other reasonable expenses paid or incurred by the
Company in connection with such issuance, grant or sale. In case any Common
Stock, Options or Common Stock Equivalents are issued or sold for a
consideration part or all of which shall be other than cash, the amount of the
consideration other than cash received by the Company will be the fair market
value of such



--------------------------------------------------------------------------------

consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the fair market
value (closing bid price, if traded on any market) thereof as of the date of
receipt. In case any Common Stock, Options or Common Stock Equivalents are
issued in connection with any merger or consolidation in which the Company is
the surviving corporation, the amount of consideration therefor will be deemed
to be the fair market value of such portion of the net assets and business of
the non-surviving corporation as is attributable to such Common Stock, Options
or Common Stock Equivalents, as the case may be. The fair market value of any
consideration other than cash or securities will be determined in good faith by
the Company’s Board of Directors.

 

(E) Exceptions to Adjustment of Exercise Price. Notwithstanding the foregoing,
no adjustment will be made under this Section 10(b) in respect of the issuance
of (1) shares of Common Stock or options to employees, consultants, advisors,
officers or directors of the Company pursuant to any stock or option plan duly
adopted by the Board of Directors of the Company or a committee established for
such purpose, (2) securities upon the exercise of or conversion of any
convertible securities, options or warrants issued and outstanding on the
Original Issue Date, (3) securities in connection with acquisitions or strategic
investments (including, without limitation, any licensing or distribution
arrangements), the primary purpose of which is not to raise capital, (4)
securities to financial institutions or lessors in connection with commercial
credit arrangements, equipment financings or similar transactions, where the
principal consideration for such transaction is not the issuance of such
securities, or (5) in a transaction described in Section 10(a) or 11.

 

(F) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 

11. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder
shall have the right thereafter to receive, at the option of the Company, (a)
upon exercise of this Warrant, the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event or (b) cash equal to the value of
this Warrant as determined in accordance with the



--------------------------------------------------------------------------------

Black-Scholes option pricing formula. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Warrant Shares
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 11. For purposes of
this Section 11, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

12. Voluntary Adjustment by the Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.

 

13. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

14. Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such



--------------------------------------------------------------------------------

dividend, distribution or right or for determining rights to vote in respect of
any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, liquidation or winding up, and (ii) in the case of any
such reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 10 days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to Holder at the last address of Holder appearing on the books of
the Company and delivered in accordance with Section 16(d). Failure to provide
such notice or any defect therein shall not affect the legality or validity of
such action.

 

15. Authorized Shares; Other Matters. The Company covenants that during the
period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.

 

16. Miscellaneous.

 

(a) Jurisdiction. This Warrant shall constitute a contract under the laws of
Delaware, without regard to its conflict of law, principles or rules.

 

(b) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.

 

(d) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.



--------------------------------------------------------------------------------

(e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(f) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(g) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(h) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(i) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(j) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: January     , 2006

 

eMERGE INTERACTIVE INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To:      eMerge Interactive Inc.

 

(1) The undersigned hereby elects to purchase                  Warrant Shares of
eMerge Interactive Inc. pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2) Payment shall be in lawful money of the United States.

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

                                                                             

 

The Warrant Shares shall be delivered to the following:

 

                                                                             

 

                                                                             

 

                                                                             

 

(4) Accredited Investor/Qualified Institutional Buyer. The undersigned is
either: (i) an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

 

[PURCHASER] By:  

--------------------------------------------------------------------------------

Name:     Title:     Dated:                                     

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                               
               whose address is

 

                                                                               
                                                                   .

 

                                                                               
                                                                   

 

Dated:                             ,             

 

Holder’s Signature:   

 

--------------------------------------------------------------------------------

Holder’s Address:   

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

 

Signature Guaranteed:                                         
                                                             

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.